Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 5-19 are pending.
Claim 4 and 15 are currently cancelled.
Claims 15-19 are new.
Claims 1, 14 and 19 are independent claims.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-19 have been renumbered 16-20.
Thus the claim status is now:
Claims 1-3, 5-14 and 16-20 are pending.
Claim 4 and 15 are currently cancelled.
Claims 16-20 are new.
Claims 1, 14 and 20 are independent claims.

Response to Arguments
Regarding the Remarks page 7, the previous objection to the drawings has been overcome by the amendment.
The previous 35 USC 112(a) rejection to claims 1-3 and 7-14 have been overcome by the amendments to the claims.
Regarding the Remarks page 8, the applicant argues that the additional claim element “acquiring data in real-time” overcomes the 35 USC 01 rejection.  The examiner respectfully disagrees.
Acquiring data without any explicit use of a device which measures the data or transformation or reduction of a particular article to a different state or thing, is insignificant extra solution activity and is not significantly more than the abstract idea.  The acquisition of the data in “real-time” fails to put any limits which define the device or transformation which could be a significant element.
The applicant further argues, page9 paragraph 4, that the claim is directed to the use of extremely heavy equipment.  The examiner respectfully disagrees.  The claims are silent concerning any such equipment and the dependent claims that identify the possible source of the data only describe the provenance of the data rather than explicitly reciting the use of the equipment in the claims.
The applicant further argues page 9 last paragraph, that the claims recites a practical application.  The examiner respectfully disagrees.  The limitation “issuing a control signal to the equipment in the geologic environment.” Only addresses a generic field of use of generic equipment in a geological environment.  An explicit recitation of 
Regarding the Remarks page 11, the applicant argues that the rejection under 35 USC 102 has been overcome by the amendment.  The examiner agrees, and the prior art rejection has been removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5-14 and 16-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than 
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. (currently amended) A method comprising:
acquiring data in real-time associated with a field operation of equipment in a geologic environment;
filtering the data using a filter wherein the filter comprises a half of a difference of Gaussians (DoG) filter wherein, along a dimension, a single maximum positive value that decreases to a single minimum negative value that increases to approximately zero; and 
based on the filtering, issuing a control signal to the equipment in the geologic environment.
The bolded abstract idea is a mathematical algorithm involving extensive calculations as evidenced by the specification in equations 2-7.  Note that the additional elements of acquiring data is insignificant extra-solution activity.  The requirement that the data is obtained in real-time does in no manner provide any definition of a particular device or element required to perform the method step, thus it does not provide a significant additional element beyond the obtaining of data.  The issuing a generic control signal to generic equipment fails to provide an additional element pertaining to any particular practical application and can be performed using a generic processor.  The claim lacks any explicitly claimed devices, nor does it perform a physical transformation into which the abstract idea can be integrated. Thus the claim merely 
Claims 14 and 20 are rejected similarly to claim 1 in that they only recites additional generic processors/memory and their related equipment.
Claims 2, 3, 5-7, 16 and 17 further describe the abstract idea.
Claims 8-11, 18 and 19 further describe the type of data to be filtered without any positive recitation of physically using any particular equipment related to that data.
Claims 12 and 13 further claim the abstract idea of determining a change in state which broadly can be a mental activity, or when performed using a mathematical analysis are calculations.
Thus claims 1-3, 5-14 and 16-20 are rejected as being non-statutory under 35 USC 101.

Regarding the Prior Art Under 35 USC 102 & 103
Regarding claims 1, 14 and 20, Chang, US 2014/0277752, teaches a method and system comprising (Abstract - Integrated methods and systems for optimizing drilling related operations):
one or more processors (para (0044]- computer-based systems may include: a processor adapted to execute instructions);
a network interface operatively coupled to the one or more processors (para [0058]-[0059], centralized server connected via networking technology; data input and output ports can be serial port, DB-9 RS232, LAN or wireless network, etc.);

acquiring data associated with a field operation of equipment in a geologic environment (para [0037], [0069], receiving or collecting data regarding drilling parameters, at least one of which is controllable; regarding some drilling parameters may be appropriately collected from surface instruments while other data may be more appropriately collected from downhole measurement devices);
filtering the data using a filter (para [0039], data may be filtered to identify sets of contiguously received data points that meet precise statistical requirements for the controllable drilling parameters over a minimum time interval; and based on the filtering, issuing a control signal to the equipment in the geologic environment (para [0039], [0045] Each response point is further identified with a collection of other response points in a response map by common drilling state, within specified tolerances, wherein a drilling state comprises one or more selected drilling parameters; output system adapted to communicate the generated operational recommendations for consideration in controlling drilling operations).
Payette, US 2016/0054729, teaches acquiring data associated with a field operation of equipment in a geologic environment (para (0012), data collection system coupled to a drilling apparatus; obtain drilling parameters characterizing a drilling operation in a subterranean formation from the data collection system);

based on the filtering, issuing a control signal to the equipment in the geologic environment (para [0012], [0039]-[0040], use the depth-based MSE values for each element in the subset of depth sub-intervals to recommend adjustments to the drilling parameters).
Sharma, US 2016/0132747, teaches filtering data using a difference of gaussian filter along a dimension (para [0045]-[0046], [0146], claim 26, difference of Gaussian; one dimension of each of said reference image histograms, comprises a difference of Gaussians dimension; Laplacian of Gaussian operator, a Difference of Gaussians (DoG) formulation, a Laplacian operator, etc., each termed a "second derivative function" herein).
Paniagua, “Laguerre Gaussian filters in Reverse Time Migration image reconstruction”, 2016, teaches a data filter, wherein the filter comprises a zero lag Laguerre Gaussian filter (page 1, col 2; page 3, col 1- method to improve the migrated image and diminish the artifacts occurrence by applying a Laguerre Gauss filter with a spiral phase filter; images have been obtained using the zero lag cross-correlation imaging condition, the Laplacian filtering and the Laguerre-Gauss filtering).

Thus claims 1, 14 and 20 are novel with respect to the prior art.  Note that the dependent claims 2, 3, 5-13 and 16-19 are also novel with respect to the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857